       Case: 3:19-cr-00090-wmc Document #: 5 Filed: 07/23/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN



UNITED STATES OF AMERICA

             v.
                                                      Case No. 3:19-CR-90 (WMC)
FREDERICK G. KRIEMELMEYER,

                    Defendant.


                             NOTICE OF APPEARANCE

      Please take notice that Trial Attorney Eric C. Schmale of the United States

Department of Justice, Tax Division, hereby makes and enters his appearance in this

case as counsel for the United States of America.




                                                /s/
                                                ERIC C. SCHMALE
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                150 M Street N.E.
                                                Washington, D.C. 20002
                                                202-514-5762
                                                eric.c.schmale@usdoj.gov
